DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January, 19 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and an initialed and dated copy of the Applicant’s IDS form 1449 is attached to the instant Office Action.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) and certified copies of papers required by 37 CFR 1.55 are received.
Allowable Subject Matter
Claims 21-28 and 41-52 are allowed.
A search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited. The following is a statement of reasons for the indication of allowable subject matter: 

sending, by a first network device, a first message to a terminal, wherein the first message comprises first cell indication information and first configuration information, wherein the first cell indication information indicates at least one candidate target cell, and the first configuration information triggers the terminal to perform a conditional handover, in which the terminal determines a to-be-handed-over-to cell, from the at least one candidate target cell, that meets one or more conditions (Fig. 5 [0039-0040]);
Tamura (US 2014/0126545) discloses in response to that the conditional handover is not needed, sending, by the first network device to the terminal, indication information indicating the terminal to cancel performing the conditional handover ([0062]).
Park (2015/0038148 A1) discloses in response to that the terminal has handed over to a second network device according to the conditional handover, receiving, by the first network device from the second network device which has received a handover complete message from the terminal, a message requesting a sequence number status transfer message of the terminal, and sending, by the first network device, the sequence number status transfer message to the second network device ([0081-83]). 
Either singularly or in combination, fail to anticipate or render the limitation "in response to that the terminal has successfully handed over to a second network device according to the conditional handover, the first network device stopping allocating a packet data convergence protocol (PDCP) sequence number to a data packet of the 
Regarding claim 41, Tamura (US 2014/0126545 A1) discloses a communications method, comprising:
receiving, by a second network device, a message A from a first network device, wherein the message A comprises indication information of a first cell belonging to the second network device and an indication indicating that the message A is for a conditional handover, in which a terminal determines a to-be-handed-over-to cell, from at least one candidate target cell, that meets one or more conditions ([0012)];
sending, by the second network device, a response message for the message A to the first network device, wherein the response message comprises indication information of a second cell that is of the first cell and that the terminal is allowed to access ([0012]).
Park (2015/0038148 A1) discloses in response to that the second network device has received a handover complete message from the terminal according to the conditional handover, sending, by the second network device to the first network device, a message B requesting a sequence number status transfer message of the terminal from the first network device, and receiving by the second network device, the sequence number status transfer message from the first network device ([0081-83]).
Either singularly or in combination, fail to anticipate or render the limitation "in response to that the second network device has received a handover complete message from the terminal according to the conditional handover, wherein the message B requesting the sequence number status transfer message of the terminal triggers the 
Regarding claim 47, Yang discloses a communication system, comprising a first network device and second network device, wherein the first network device is configured to:
send a first message to a terminal, wherein the first message comprises first cell indication information and first configuration information, wherein the first cell indication information indicates at least one candidate target cell, and the first configuration  information triggers the terminal to perform a conditional handover, in which the terminal determines a to-be-handed-over-to cell, from the at least one candidate target cell, that meets one or more conditions (Fig. 5 [0039-0040]).
Tamura discloses in response to that the conditional handover is not needed, send, to the terminal, indication information indicating the terminal to cancel the conditional handover ([0062]).
Park discloses in response to that the terminal has handed over to a second network device according to the conditional handover, receiving, by the first network device from the second network device which has received a handover complete message from the terminal, a message requesting a sequence number status transfer message of the terminal, and sending, by the first network device, the sequence number status transfer message to the second network device ([0081-83]).
Either singularly or in combination, fail to anticipate or render the limitation "in response to that the terminal has successfully handed over to the second network device stop allocating a packet data convergence protocol (PDCP) sequence number to 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "comments on Statement of Reasons for allowance".
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/L.T.W./Examiner, Art Unit 2415       

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415